 1

 2

 3

 4                                                        JS-6
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   QUY TRUONG, an individual,                )   Case No.: 8:19-cv-00160-JVS-JDE
                                               )
11                Plaintiff,                   )   ORDER RE STIPULATION OF
                                               )
12         vs.                                 )   VOLUNTARY DISMISSAL WITH
                                               )   PREJUDICE
13   JOSEPH HWANSIK CHUNG in his               )
     individual capacity and as trustee of the )
14   CHUNG FAMILY TRUST;                       )
                                               )   [Assigned to Hon. James V. Selna]
15                                             )
                  Defendants.                  )
16                                             )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23

24

25

26

27

28


                                              ORDER
                                       8:19-CV-00160-JVS-JDE
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees.
 5

 6

 7   IT IS SO ORDERED

 8   Dated: 9/18/19                               ________________________________
 9                                                Judge, United States District Court,
                                                  Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        [PROPOSED] ORDER
                                       8:19-CV-00160-JVS-JDE
